DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 04/25/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 10-2012-0030009) in view of Pflumm et al. (US 2013/0207046 A1) as set forth in the Non-Final Rejection filed 11/08/21 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1, 2, and 4-8 under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 10-2012-0030009) in view of Pflumm et al. (US 2013/0207046 A1) as set forth in the Non-Final Rejection filed 11/08/21 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, which the other claims are dependent upon, recite the variables “m” and “n” which are nowhere found in Applicant’s Formulae 4 or 5.  The Office has presently ignored these variables for the purpose of this Examination.
	Corrections are required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 10-2012-0030009) in view of Yang et al. (WO 2015/012618 A1).
	Shin et al. discloses the following compound:

    PNG
    media_image1.png
    196
    183
    media_image1.png
    Greyscale

(page 8) such that L1-2 = single bond, s = t = 1, R4-5 = hydrogen, Ar3 = substituted 10-membered heteroaryl (phenyl-substituted quinazolinyl), and Ar4 = unsubstituted C6 aryl (phenyl) of Formula 2 as recited by the Applicant; R6 = unsubstituted C6 aryl (phenyl) and HAr = substituted 10-membered heteroaryl containing nitrogen (phenyl-substituted quinazolinyl) of Formula 6 as recited by the Applicant; corresponds to H-1 as recited by the Applicant in Claim 1.  Shin et al. discloses its inventive compounds as host material (in combination with dopant material) in the light-emitting layer (interposed between a pair of electrodes) of an organic electroluminescent (EL) device (page 8, lines 295-302, of the Machine Translation).  The organic EL device comprises the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer (hole transporting band), light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode (lines 856-888, pages 21-22 of the Machine Translation).  However, Shin et al. does not explicitly disclose a compound of Formula 1 as recited by the Applicant.
	Yang et al. discloses the following compound:

    PNG
    media_image2.png
    142
    142
    media_image2.png
    Greyscale

(page 9) such that p = q = r = 1, R1-3 = hydrogen, La-b = single bond, Ar1a-b = Ar2a-b = unsubstituted C6 or C12 aryl (phenyl or biphenyl) of Applicant’s Formula 5; Ar1a-b = Ar2a-b = Applicant’s Formula R-1 or R-2; corresponds to C-1 as recited by the Applicant in Claim 7.  Yang et al. discloses its inventive compounds hole-transporting materials comprising the hole-transporting layer of an organic EL device ([75]); its inventive compounds have high glass transition temperatures and “excellent” thermal stability ([11]).  It would have been obvious to utilize the compound as disclosed by Yang et al. (above) as material comprising the hole-transporting layer of the organic EL device as disclosed by Shin et al.  The motivation is provided by the disclosure of Yang et al., which discloses that its inventive compounds have high glass transition temperatures and excellent thermal stability. 

Response to Arguments
7.	Applicant’s arguments on pages 12-14 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786